
	
		II
		110th CONGRESS
		2d Session
		S. 3322
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 23, 2008
			Mr. Grassley (for
			 himself, Mr. Harkin,
			 Mr. Roberts, Mr. Durbin, Mr.
			 Coleman, Mr. Bond,
			 Mr. Brownback, Mr. Bayh, Mrs.
			 McCaskill, Ms. Klobuchar,
			 Mr. Obama, and Mr. Lugar) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To provide tax relief for the victims of
		  severe storms, tornados, and flooding in the Midwest, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Midwestern Disaster Tax Relief Act of
			 2008.
		2.Temporary tax relief for areas damaged by
			 2008 Midwestern severe storms, tornados, and flooding
			(a)In generalSubject to the modifications described in
			 this section, the following provisions of or relating to the Internal Revenue
			 Code of 1986 shall apply to any Midwestern disaster area in addition to the
			 areas to which such provisions otherwise apply:
				(1)Go Zone benefits
					(A)Section 1400N (relating to tax benefits)
			 other than subsections (b), (i), (j), (m), and (o) thereof.
					(B)Section 1400O (relating to education tax
			 benefits).
					(C)Section 1400P (relating to housing tax
			 benefits).
					(D)Section 1400Q (relating to special rules
			 for use of retirement funds).
					(E)Section 1400R(a) (relating to employee
			 retention credit for employers).
					(F)Section 1400S (relating to additional tax
			 relief) other than subsection (d) thereof.
					(G)Section 1400T (relating to special rules
			 for mortgage revenue bonds).
					(2)Other benefits included in Katrina
			 Emergency Tax Relief Act of 2005Sections 302, 303, 304, 401, and 405 of the
			 Katrina Emergency Tax Relief Act of 2005.
				(b)Use of amended income tax returns To take
			 into account receipt of certain casualty loss grants by disallowing previously
			 taken casualty loss deductions
				(1)In generalNotwithstanding any other provision of the
			 Internal Revenue Code of 1986, if a taxpayer claims a deduction for any taxable
			 year with respect to a casualty loss to a principal residence (within the
			 meaning of section 121 of such Code) resulting from the severe storms,
			 tornados, or flooding giving rise to any Presidential declaration described in
			 subsection (c)(1)(A) and in a subsequent taxable year receives a grant under
			 any Federal or State program as reimbursement for such loss, such taxpayer may
			 elect to file an amended income tax return for the taxable year in which such
			 deduction was allowed (and for any taxable year to which such deduction is
			 carried) and reduce (but not below zero) the amount of such deduction by the
			 amount of such reimbursement.
				(2)Time of filing amended returnParagraph (1) shall apply with respect to
			 any grant only if any amended income tax returns with respect to such grant are
			 filed not later than the later of—
					(A)the due date for filing the tax return for
			 the taxable year in which the taxpayer receives such grant, or
					(B)the date which is 1 year after the date of
			 the enactment of this Act.
					(3)Waiver of penalties and
			 interestAny underpayment of
			 tax resulting from the reduction under paragraph (1) of the amount otherwise
			 allowable as a deduction shall not be subject to any penalty or interest under
			 such Code if such tax is paid not later than 1 year after the filing of the
			 amended return to which such reduction relates.
				(c)Midwestern disaster area
				(1)In generalFor purposes of this section and for
			 applying the substitutions described in subsections (e) and (f), the term
			 Midwestern disaster area means an area—
					(A)with respect to which a major disaster has
			 been declared by the President on or after May 20, 2008, and before August 1,
			 2008, under section 401 of the Robert T. Stafford Disaster Relief and Emergency
			 Assistance Act by reason of severe storms, tornados, or flooding occurring in
			 any of the States of Arkansas, Illinois, Indiana, Iowa, Kansas, Michigan,
			 Minnesota, Missouri, Nebraska, and Wisconsin, and
					(B)determined by the President to warrant
			 individual or individual and public assistance from the Federal Government
			 under such Act with respect to damages attributable to such severe storms,
			 tornados, or flooding.
					(2)Certain benefits available to areas
			 eligible only for public assistanceFor purposes of applying this section to
			 benefits under the following provisions, paragraph (1) shall be applied without
			 regard to subparagraph (B):
					(A)Sections 1400Q, 1400S(b), and 1400S(d) of
			 the Internal Revenue Code of 1986.
					(B)Sections 302, 401, and 405 of the Katrina
			 Emergency Tax Relief Act of 2005.
					(d)References
				(1)AreaAny reference in such provisions to the
			 Hurricane Katrina disaster area or the Gulf Opportunity Zone shall be treated
			 as a reference to any Midwestern disaster area and any reference to the
			 Hurricane Katrina disaster area or the Gulf Opportunity Zone within a State
			 shall be treated as a reference to all Midwestern disaster areas within the
			 State.
				(2)Items attributable to
			 disasterAny reference in
			 such provisions to any loss, damage, or other item attributable to Hurricane
			 Katrina shall be treated as a reference to any loss, damage, or other item
			 attributable to the severe storms, tornados, or flooding giving rise to any
			 Presidential declaration described in subsection (c)(1)(A).
				(3)Applicable disaster dateFor purposes of applying the substitutions
			 described in subsections (e) and (f), the term applicable disaster
			 date means, with respect to any Midwestern disaster area, the date on
			 which the severe storms, tornados, or flooding giving rise to the Presidential
			 declaration described in subsection (c)(1)(A) occurred.
				(e)Modifications to 1986 CodeThe following provisions of the Internal
			 Revenue Code of 1986 shall be applied with the following modifications:
				(1)Tax-exempt bond financingSection 1400N(a)—
					(A)by substituting qualified Midwestern
			 disaster area bond for qualified Gulf Opportunity Zone
			 Bond each place it appears, except that in determining whether a bond
			 is a qualified Midwestern disaster area bond—
						(i)paragraph (2)(A)(i) shall be applied by
			 only treating costs as qualified project costs if—
							(I)in the case of a project involving a
			 private business use (as defined in section 141(b)(6)), either the person using
			 the property suffered a loss in a trade or business attributable to the severe
			 storms, tornados, or flooding giving rise to any Presidential declaration
			 described in subsection (c)(1)(A) or is a person designated for purposes of
			 this section by the Governor of the State in which the project is located as a
			 person carrying on a trade or business replacing a trade or business with
			 respect to which another person suffered such a loss, and
							(II)in the case of a project relating to public
			 utility property, the project involves repair or reconstruction of public
			 utility property damaged by such severe storms, tornados, or flooding,
			 and
							(ii)paragraph (2)(A)(ii) shall be applied by
			 treating an issue as a qualified mortgage issue only if 95 percent or more of
			 the net proceeds (as defined in section 150(a)(3)) of the issue are to be used
			 to provide financing for mortgagors who suffered damages to their principal
			 residences attributable to such severe storms, tornados, or flooding.
						(B)by substituting any State in which a
			 Midwestern disaster area is located for the State of Alabama,
			 Louisiana, or Mississippi in paragraph (2)(B),
					(C)by substituting designated for
			 purposes of this section (on the basis of providing assistance to areas in the
			 order in which such assistance is most needed) for designated
			 for purposes of this section in paragraph (2)(C),
					(D)by substituting January 1,
			 2013 for January 1, 2011 in paragraph (2)(D),
					(E)in paragraph (3)(A)—
						(i)by substituting $1,000 for
			 $2,500, and
						(ii)by substituting before the earliest
			 applicable disaster date for Midwestern disaster areas within the State
			 for before August 28, 2005,
						(F)by substituting qualified Midwestern
			 disaster area repair or construction for qualified GO Zone
			 repair or construction each place it appears, and
					(G)by substituting after the date of
			 the enactment of the Housing and Economic Recovery Act of 2008 and before
			 January 1, 2013 for after the date of the enactment of this
			 paragraph and before January 1, 2011 in paragraph (7)(C).
					(2)Low-income housing creditSection 1400N(c)—
					(A)only with respect to calendar years 2009,
			 2010, and 2011,
					(B)by substituting Disaster Recovery
			 Assistance housing amount for Gulf Opportunity housing
			 amount,
					(C)in paragraph (1)(B)—
						(i)by substituting $4.00 for
			 $18.00, and
						(ii)by substituting before the earliest
			 applicable disaster date for Midwestern disaster areas within the State
			 for before August 28, 2005 , and
						(D)determined without regard to paragraphs
			 (2), (3), (4), (5), and (6) thereof.
					(3)Special allowance for certain property
			 acquired on or after the applicable disaster dateSection 1400N(d)—
					(A)by substituting qualified Disaster
			 Recovery Assistance property for qualified Gulf Opportunity Zone
			 property each place it appears, except that a taxpayer shall be allowed
			 additional bonus depreciation and expensing under such subsection or section
			 1400N(e) with respect to such property only if—
						(i)the taxpayer suffered an economic loss
			 attributable to the severe storms, tornados, or flooding giving rise to any
			 Presidential declaration described in subsection (c)(1)(A), and
						(ii)such property—
							(I)rehabilitates property damaged, or replaces
			 property destroyed or condemned, as a result of such severe storms, tornados,
			 or flooding, except that, for purposes of this clause, property shall be
			 treated as replacing property destroyed or condemned if, as part of an
			 integrated plan, such property replaces property which is included in a
			 continuous area which includes real property destroyed or condemned, and
							(II)is similar in nature to, and located in the
			 same county as, the property being rehabilitated or replaced,
							(B)by substituting the applicable
			 disaster date for August 28, 2005 each place it
			 appears,
					(C)by substituting December 31,
			 2011 for December 31, 2007 in paragraph
			 (2)(A)(v),
					(D)by substituting December 31,
			 2012 for December 31, 2008 in paragraph
			 (2)(A)(v),
					(E)by substituting the day before the
			 applicable disaster date for August 27, 2005 in
			 paragraph (3)(A),
					(F)determined without regard to paragraph (6)
			 thereof, and
					(G)by not including as qualified Disaster
			 Recovery Assistance property any property to which section 168(k)
			 applies.
					(4)Increase in expensing under section
			 179Section 1400N(e), by substituting
			 qualified section 179 Disaster Recovery Assistance property for
			 qualified section 179 Gulf Opportunity Zone property each place
			 it appears.
				(5)Expensing for certain demolition and
			 clean-up costsSection
			 1400N(f)—
					(A)by substituting qualified Disaster
			 Recovery Assistance clean-up cost for qualified Gulf Opportunity
			 Zone clean-up cost each place it appears,
					(B)by substituting beginning on the
			 applicable disaster date and ending on December 31, 2010 for
			 beginning on August 28, 2005, and ending on December 31, 2007 in
			 paragraph (2), and
					(C)by treating costs as qualified Disaster
			 Recovery Assistance clean-up costs only if the removal of debris or demolition
			 of any structure was necessary due to damage attributable to the severe storms,
			 tornados, or flooding giving rise to any Presidential declaration described in
			 subsection (c)(1)(A).
					(6)Extension of expensing for environmental
			 remediation costsSection
			 1400N(g)—
					(A)by substituting the applicable
			 disaster date for August 28, 2005 each place it
			 appears,
					(B)by substituting January 1,
			 2011 for January 1, 2008 in paragraph (1),
					(C)by substituting December 31,
			 2010 for December 31, 2007 in paragraph (1), and
					(D)by treating a site as a qualified
			 contaminated site only if the release (or threat of release) or disposal of a
			 hazardous substance at the site was attributable to the severe storms,
			 tornados, or flooding giving rise to any Presidential declaration described in
			 subsection (c)(1)(A).
					(7)Increase in rehabilitation
			 creditSection
			 1400N(h)—
					(A)by substituting the applicable
			 disaster date for August 28, 2005,
					(B)by substituting January 1,
			 2011 for January 1, 2008 in paragraph (1), and
					(C)by only applying such subsection to
			 qualified rehabilitation expenditures with respect to any building or structure
			 which was damaged or destroyed as a result of the severe storms, tornados, or
			 flooding giving rise to any Presidential declaration described in subsection
			 (c)(1)(A).
					(8)Treatment of net operating losses
			 attributable to disaster lossesSection 1400N(k)—
					(A)by substituting qualified Disaster
			 Recovery Assistance loss for qualified Gulf Opportunity Zone
			 loss each place it appears,
					(B)by substituting after the day before
			 the applicable disaster date, and before January 1, 2011 for
			 after August 27, 2005, and before January 1, 2008 each place it
			 appears,
					(C)by substituting the applicable
			 disaster date for August 28, 2005 in paragraph
			 (2)(B)(ii)(I),
					(D)by substituting qualified Disaster
			 Recovery Assistance property for qualified Gulf Opportunity Zone
			 property in paragraph (2)(B)(iv), and
					(E)by substituting qualified Disaster
			 Recovery Assistance casualty loss for qualified Gulf Opportunity
			 Zone casualty loss each place it appears.
					(9)Credit to holders of tax credit
			 bondsSection
			 1400N(l)—
					(A)by substituting Midwestern tax
			 credit bond for Gulf tax credit bond each place it
			 appears,
					(B)by substituting any State in which a
			 Midwestern disaster area is located for the State of Alabama,
			 Louisiana, or Mississippi in paragraph (4)(A)(i),
					(C)by substituting after December 31,
			 2008 and before January 1, 2010 for after December 31, 2005, and
			 before January 1, 2007,
					(D)by substituting shall not exceed
			 $100,000,000 for any State with an aggregate population located in all
			 Midwestern disaster areas within the State of at least 2,000,000, $50,000,000
			 for any State with an aggregate population located in all Midwestern disaster
			 areas within the State of at least 1,000,000 but less than 2,000,000, and zero
			 for any other State. The population of a State within any area shall be
			 determined on the basis of the most recent census estimate of resident
			 population released by the Bureau of Census before the earliest applicable
			 disaster date for Midwestern disaster areas within the State. for
			 shall not exceed and all that follows in paragraph (4)(C),
			 and
					(E)by substituting the earliest
			 applicable disaster date for Midwestern disaster areas within the State
			 for August 28, 2005 in paragraph (5)(A).
					(10)Education tax benefitsSection 1400O, by substituting 2008
			 or 2009 for 2005 or 2006.
				(11)Housing tax benefitsSection 1400P, by substituting the
			 applicable disaster date for August 28, 2005 in
			 subsection (c)(1).
				(12)Special rules for use of retirement
			 fundsSection 1400Q—
					(A)by substituting qualified Disaster
			 Recovery Assistance distribution for qualified hurricane
			 distribution each place it appears,
					(B)by substituting on or after the
			 applicable disaster date and before January 1, 2010 for on or
			 after August 25, 2005, and before January 1, 2007 in subsection
			 (a)(4)(A)(i),
					(C)by substituting the applicable
			 disaster date for August 28, 2005 in subsections
			 (a)(4)(A)(i) and (c)(3)(B),
					(D)by disregarding clauses (ii) and (iii) of
			 subsection (a)(4)(A) thereof,
					(E)by substituting qualified storm
			 damage distribution for qualified Katrina distribution
			 each place it appears,
					(F)by substituting after the date which
			 is 6 months before the applicable disaster date and before the date which is
			 the day after the applicable disaster date for after February
			 28, 2005, and before August 29, 2005 in subsection
			 (b)(2)(B)(ii),
					(G)by substituting the Midwestern
			 disaster area, but not so purchased or constructed on account of severe storms,
			 tornados, or flooding giving rise to the designation of the area as a disaster
			 area for the Hurricane Katrina disaster area, but not so
			 purchased or constructed on account of Hurricane Katrina in subsection
			 (b)(2)(B)(iii),
					(H)by substituting beginning on the
			 applicable disaster date and ending on the date which is 5 months after the
			 date of the enactment of the Housing and Economic Recovery Act of 2008
			 for beginning on August 25, 2005, and ending on February 28,
			 2006 in subsection (b)(3)(A),
					(I)by substituting qualified storm
			 damage individual for qualified Hurricane Katrina
			 individual each place it appears,
					(J)by substituting December 31,
			 2009 for December 31, 2006 in subsection
			 (c)(2)(A),
					(K)by substituting beginning on the
			 date of the enactment of the Housing and Economic Recovery Act of 2008 and
			 ending on December 31, 2009 for beginning on September 24, 2005,
			 and ending on December 31, 2006 in subsection (c)(4)(A)(i),
					(L)by substituting the applicable
			 disaster date for August 25, 2005 in subsection
			 (c)(4)(A)(ii), and
					(M)by substituting January 1,
			 2010 for January 1, 2007 in subsection
			 (d)(2)(A)(ii).
					(13)Employee retention credit for employers
			 affected by severe storms, tornados, and floodingSection 1400R(a)—
					(A)by substituting the applicable
			 disaster date for August 28, 2005 each place it
			 appears,
					(B)by substituting January 1,
			 2009 for January 1, 2006 both places it appears,
			 and
					(C)only with respect to eligible employers who
			 employed an average of not more than 200 employees on business days during the
			 taxable year before the applicable disaster date.
					(14)Temporary suspension of limitations on
			 charitable contributionsSection 1400S(a), by substituting the
			 following paragraph for paragraph (4) thereof:
					
						(4)Qualified contributions
							(A)In generalFor purposes of this subsection, the term
				qualified contribution means any charitable contribution (as
				defined in section 170(c)) if—
								(i)such contribution—
									(I)is paid during the period beginning on the
				earliest applicable disaster date for all States and ending on December 31,
				2008, in cash to an organization described in section 170(b)(1)(A), and
									(II)is made for relief efforts in 1 or more
				Midwestern disaster areas,
									(ii)the taxpayer obtains from such organization
				contemporaneous written acknowledgment (within the meaning of section
				170(f)(8)) that such contribution was used (or is to be used) for relief
				efforts in 1 or more Midwestern disaster areas, and
								(iii)the taxpayer has elected the application of
				this subsection with respect to such contribution.
								(B)ExceptionSuch term shall not include a contribution
				by a donor if the contribution is—
								(i)to an organization described in section
				509(a)(3), or
								(ii)for establishment of a new, or maintenance
				of an existing, donor advised fund (as defined in section 4966(d)(2)).
								(C)Application of election to partnerships and
				S corporationsIn the case of
				a partnership or S corporation, the election under subparagraph (A)(iii) shall
				be made separately by each partner or
				shareholder.
							.
				(15)Suspension of certain limitations on
			 personal casualty lossesSection 1400S(b)(1), by substituting
			 the applicable disaster date for August 25,
			 2005.
				(16)Special rule for determining earned
			 incomeSection
			 1400S(d)—
					(A)by treating an individual as a qualified
			 individual if such individual's principal place of abode on the applicable
			 disaster date was located in a Midwestern disaster area,
					(B)by treating the applicable disaster date
			 with respect to any such individual as the applicable date for purposes of such
			 subsection, and
					(C)by treating an area as described in
			 paragraph (2)(B)(ii) thereof if the area is a Midwestern disaster area only by
			 reason of subsection (b)(2) of this section (relating to areas eligible only
			 for public assistance).
					(17)Adjustments regarding taxpayer and
			 dependency statusSection
			 1400S(e), by substituting 2008 or 2009 for 2005 or
			 2006.
				(f)Modifications to Katrina Emergency Tax
			 Relief Act of 2005The
			 following provisions of the Katrina Emergency Tax Relief Act of 2005 shall be
			 applied with the following modifications:
				(1)Additional exemption for housing displaced
			 individualSection
			 302—
					(A)by substituting 2008 or 2009
			 for 2005 or 2006 in subsection (a) thereof,
					(B)by substituting Midwestern displaced
			 individual for Hurricane Katrina displaced individual
			 each place it appears, and
					(C)by treating an area as a core disaster area
			 for purposes of applying subsection (c) thereof if the area is a Midwestern
			 disaster area without regard to subsection (b)(2) of this section (relating to
			 areas eligible only for public assistance).
					(2)Increase in standard mileage
			 rateSection 303, by
			 substituting beginning on the applicable disaster date and ending on
			 December 31, 2008 for beginning on August 25, 2005, and ending
			 on December 31, 2006.
				(3)Mileage reimbursements for charitable
			 volunteersSection
			 304—
					(A)by substituting beginning on the
			 applicable disaster date and ending on December 31, 2008 for
			 beginning on August 25, 2005, and ending on December 31, 2006 in
			 subsection (a), and
					(B)by substituting the applicable
			 disaster date for August 25, 2005 in subsection
			 (a).
					(4)Exclusion of certain cancellation of
			 indebtedness incomeSection
			 401—
					(A)by treating an individual whose principal
			 place of abode on the applicable disaster date was in a Midwestern disaster
			 area (determined without regard to subsection (b)(2) of this section) as an
			 individual described in subsection (b)(1) thereof, and by treating an
			 individual whose principal place of abode on the applicable disaster date was
			 in a Midwestern disaster area solely by reason of subsection (b)(2) of this
			 section as an individual described in subsection (b)(2) thereof,
					(B)by substituting the applicable
			 disaster date for August 28, 2005 both places it
			 appears, and
					(C)by substituting January 1,
			 2010 for January 1, 2007 in subsection (e).
					(5)Extension of replacement period for
			 nonrecognition of gainSection 405, by substituting on or
			 after the applicable disaster date for on or after August 25,
			 2005.
				3.Enhanced charitable deductions for
			 contributions of food inventory
			(a)Increased amount of deduction
				(1)In generalClause (iv) of section 170(e)(3)(C)
			 (relating to termination) of the Internal Revenue Code of 1986 is amended by
			 striking December 31, 2007 and inserting December 31,
			 2009.
				(2)Effective
			 dateThe amendment made by
			 this subsection shall apply to contributions made after December 31,
			 2007.
				(b)Temporary suspension of limitations on
			 charitable contributions
				(1)In generalSection 170(b) of such Code is amended by
			 adding at the end the following new paragraph:
					
						(3)Temporary suspension of limitations on
				charitable contributionsIn
				the case of a qualified farmer or rancher (as defined in paragraph (1)(E)(v)),
				any charitable contribution of food—
							(A)to which subsection (e)(3)(C) applies
				(without regard to clause (ii) thereof), and
							(B)which is made during the period beginning
				on the date of the enactment of this paragraph and before January 1,
				2009,
							shall be treated for purposes of
				paragraph (1)(E) or (2)(B), whichever is applicable, as if it were a qualified
				conservation contribution which is made by a qualified farmer or rancher and
				which otherwise meets the requirements of such
				paragraph..
				(2)Effective
			 dateThe amendment made by
			 this subsection shall apply to taxable years ending after the date of the
			 enactment of this Act.
				4.Extension of enhanced charitable deduction
			 for contributions of book inventory
			(a)ExtensionClause (iv) of section 170(e)(3)(D) of the
			 Internal Revenue Code of 1986 (relating to termination) of the Internal Revenue
			 Code of 1986 is amended by striking December 31, 2007 and
			 inserting December 31, 2009.
			(b)Clerical amendmentClause (iii) of section 170(e)(3)(D) of
			 such Code (relating to certification by donee) is amended by inserting
			 of books after to any contribution.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to contributions made after December 31, 2007.
			5.Reporting requirements relating to disaster
			 relief contributions
			(a)In generalSection 6033(b) of the Internal Revenue
			 Code of 1986 (relating to returns of certain organizations described in section
			 501(c)(3)) is amended by striking and at the end of paragraph
			 (13), by redesignating paragraph (14) as paragraph (15), and by adding after
			 paragraph (13) the following new paragraph:
				
					(14)such information as the Secretary may
				require with respect to disaster relief activities, including the amount and
				use of qualified contributions to which section 1400S(a) applies,
				and
					.
			(b)Effective
			 dateThe amendments made by
			 this section shall apply to returns the due date for which (determined without
			 regard to any extension) occurs after December 31, 2008.
			
